Citation Nr: 0111826	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back condition, 
secondary to epidermophytosis of the feet, back, trunk, and 
chest.  

2.  Entitlement to service connection for a heart disorder, 
secondary to epidermophytosis of the feet, back, trunk, and 
chest.


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
August 1966.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating action of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

The veteran contends that his service-connected skin disorder 
has contributed to the development of back and heart 
disorders.  In the rating action on appeal, the RO denied the 
veteran's claims for service connection as not well grounded.  
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), however, eliminated any duty on 
the part of a claimant to submit a well grounded claim, and 
it significantly added to and amended the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  Given those changes, the Board finds that a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law and to 
allow the RO the opportunity to readjudicate the claims on 
the merits.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In Allen v. Brown, 7 Vet. App. 439 (1994) (en banc), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where service connection is sought on a secondary 
basis, service connection could be granted for a disability 
which was not only proximately due to or the result of a 
service-connected condition, but could also be granted where 
a service-connected disability had aggravated a 
nonservice-connected disability, with compensation being paid 
for the amount of disability which exceeded "the degree of 
disability existing prior to the aggravation."  Id. at 448.  
Allen is pertinent to the issues on appeal as they are being 
sought on a secondary basis.  

Thus, this case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
any back and heart disorders since 
service.  Thereafter, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The veteran must 
then be given an opportunity to respond.

2.  The RO should contact the veteran and 
ask that he submit any additional 
evidence that supports his position that 
the claimed back and heart disorders are 
caused or aggravated by, or otherwise 
related to his service-connected skin 
condition.  Any documents received by the 
RO should be associated with the claims 
folder.

3.  The veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of any back or heart 
disorder found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiners prior to the requested study 
and the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiners should 
state whether it is at least as likely as 
not that any diagnosed back and heart 
disorder is related to the veteran's 
active duty service.  The examiners 
should also state whether it is at least 
as likely as not that any diagnosed back 
and heart disorder is due to or 
aggravated by the veteran's 
service-connected skin disorder.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran.  After the veteran has had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




